J-A21042-21


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    IN THE INTEREST OF: H.H., A                :   IN THE SUPERIOR COURT OF
    MINOR                                      :        PENNSYLVANIA
                                               :
                                               :
    APPEAL OF: L.L., MOTHER                    :
                                               :
                                               :
                                               :
                                               :   No. 779 EDA 2021

                  Appeal from the Order Entered April 1, 2021
    In the Court of Common Pleas of Philadelphia County Juvenile Division at
                       No(s): CP-51-DP-0001100-2016

    IN THE INTEREST OF: H.T.H., A              :   IN THE SUPERIOR COURT OF
    MINOR                                      :        PENNSYLVANIA
                                               :
                                               :
    APPEAL OF: L.L., MOTHER                    :
                                               :
                                               :
                                               :
                                               :   No. 780 EDA 2021

                  Appeal from the Decree Entered April 1, 2021
    In the Court of Common Pleas of Philadelphia County Juvenile Division at
                       No(s): CP-51-AP-0000270-2020


BEFORE:      KUNSELMAN, J., NICHOLS, J., and STEVENS, P.J.E.*

MEMORANDUM BY STEVENS, P.J.E.:                 FILED NOVEMBER 19, 2021

        Appellant, L.L. (“Mother”), files these consolidated appeals from the

decree dated and entered April 1, 2021, in the Philadelphia County Court of

Common Pleas, granting the petition of the Philadelphia County Department

of Human Services (“DHS”) and involuntarily terminating her parental rights

____________________________________________


*   Former Justice specially assigned to the Superior Court.
J-A21042-21



to her minor, dependent daughter, H.H. a/k/a H.T.H., born in January 2016

(“Child”), pursuant to the Adoption Act, 23 Pa.C.S.A. § 2511(a)(1), (2), (5),

(8), and (b).1

        Mother further appeals from the order dated and entered April 1, 2021,

changing the Child’s permanent placement goal to adoption pursuant to the

Juvenile Act, 42 Pa.C.S.A. § 6351.             Lastly, on July 18, 2021, counsel for

Mother, Gary S. Server, Esquire (“Counsel”), filed a petition to withdraw, as

well as an Anders2 brief, averring the appeals are frivolous. After review, we

grant Counsel’s petition to withdraw, and affirm the trial court’s decree and

order.

        The family at the center of this matter was known to DHS for many

years prior to Child’s birth with Mother’s parental rights to several older

children being previously terminated. Most recently, on December 15, 2016,

DHS received a GPS report that Child was abandoned with a paternal cousin,

N.P. N.T., 2/11/21, at 16; see also DHS Exhibit 1. The court adjudicated

Child dependent on January 4, 2017. Order of Adjudication and Disposition-

Child Dependent, 1/4/17.          After adjudicating Child dependent, the court


____________________________________________


1  By separate decrees also dated and entered April 1, 2021, the trial court
likewise involuntarily terminated the parental rights of Child’s father, D.H.
(“Father”), as well as Unknown Father. Neither Father nor any unknown father
filed a separate appeal, and neither is a participating party in the instant
appeals.

2   Anders v. California, 386 U.S. 738 (1967).


                                           -2-
J-A21042-21



eventually reunified Child with Mother a year later on December 20, 2017.

Id. at 16; Recommendation-Permanency Review, 12/20/17.

       Thereafter, subsequent to Mother leaving an in-patient treatment

program against advice with Child,3 another GPS report was received on

January 3, 2019. Again, Child was found with the same paternal cousin.4 Id.

at 16-17, 41-42; see also DHS Exhibit 2. On March 6, 2019, the court found

that Mother had abandoned Child and her whereabouts were unknown. DHS

supervision was discharged, and Child was committed to DHS retroactive to

January 3, 2019.       Recommendation-Permanency Review (Non-Placement),

3/6/19. Child remained placed with her paternal cousin in kinship care.5 See

id.; see also Recommendation-Permanency Review, 6/5/19; see also N.T.,

2/11/21, at 25.

       The court conducted regular permanency review hearings at which it

found Mother non-compliant.            Throughout these proceedings, the court

continued to maintain Child’s commitment and placement.            Permanency

review Order, 9/29/20; Permanency Review Order, 1/8/20; Recommendation-
____________________________________________


3Mother and Child were deemed AWOL (“absent without leave”) as of April
26, 2018. Recommendation-Permanency Review (Non-Placement), 7/17/18.

4 Mother explained that she left Child with a paternal cousin due to a lack of
stable housing after getting in an altercation with a family member with whom
she was staying. Mother asserted that, despite allegations made to DHS that
she could not be found, she remained in contact with paternal cousin and saw
Child. N.T., 4/1/21, at 41-42.

5Given this relationship, from this point forward, we refer to Child’s paternal
cousin with whom she remained placed as foster mother.


                                           -3-
J-A21042-21



Permanency       Review,     10/23/19;     Recommendation-Permanency    Review,

6/5/19; see also N.T., 2/11/21, at 25, 27. Significantly, Mother moved to

California in February 2020. N.T., 4/1/21, at 18-19, 26, 28.6

       DHS filed petitions for the termination of parental rights and goal change

on August 7, 2020.7 The court held a hearing on February 11, 2021.8 Neither

Mother nor Father was present, but each was represented by counsel. DHS

presented the testimony of Community Umbrella Agency (“CUA”), Turning

Points for Children, Case Manager, Joseph Sargent. DHS further presented

DHS Exhibits 1 through 10, which were marked and admitted without

objection. N.T., 2/11/21, at 13-14; see also N.T., 4/1/21, at 54-55. Child

was represented by a guardian ad litem (“GAL”), Athena Dooley, Esquire. At

the conclusion of the hearing, the court closed the record and re-listed the

matter to ascertain whether there was a conflict between Child’s legal interests

and best interests and whether counsel could therefore represent both.9 Id.

at 35-36, 41-42.

____________________________________________


6 Mother subsequently returned to Philadelphia in February 2021.           N.T.,
4/1/21, at 22.

7While originally filed on March 13, 2020, due to an omission, the petitions
were re-filed on August 7, 2020. N.T., 4/1/21, at 55; N.T., 2/11/21, at 7.

8This hearing was conducted telephonically due to the COVID-19 pandemic.
N.T., 2/11/21, at 2.

9 In connection thereto, the court instructed the GAL “to ascertain whether
the child is competent enough to be able to state her wishes and knows the
difference between reunification and adoption.” N.T., 2/11/21, at 36.


                                           -4-
J-A21042-21



       At the next listing on April 1, 2021, Mother was present and the court

re-opened the record.10 Mother testified on her behalf. DHS again presented

the testimony of Joseph Sargent, as well as Child’s foster mother, N.P. The

GAL presented the testimony of social worker, Roya Paller, who met virtually

with Child to assess Child’s competence and desires.11 At the close of the

hearing, the court announced its decision to terminate Mother’s parental rights

and change Child’s goal to adoption. N.T., 4/1/21, at 58.

       Memorializing its determination placed on the record, by decree dated

and entered April 1, 2021, the court terminated Mother’s parental rights.

Further, by order also dated and entered April 1, 2021, the court changed

Child’s permanent placement goal to adoption. Thereafter, on April 15, 2021,

Mother, through appointed counsel, filed timely notices of appeal, along with

concise statements of errors complained of on appeal pursuant to Pa.R.A.P.




____________________________________________


10 This hearing was conducted virtually due to the COVID-19 pandemic.
Mother was, however, physically present in the courtroom. N.T., 4/1/21, at
1, 12.

11 Ms. Paller’s report was marked and admitted as Ms. Dooley Legal Counsel
Report 1. N.T., 4/1/21, at 55-56. While the copy of this exhibit contained in
the certified record is not marked or identified as such, it is nonetheless
included in the certified record.     Ms. Paller acknowledged a lack of
understanding and explained that for those Child’s age she breaks down the
concepts of adoption and reunification “into a younger version” referencing
the concept of “forever homes.” Id. at 56-57. The court found no conflict
between Child’s legal and best interests. Trial Court Opinion, (“T.C.O.”),
5/14/21, at 28.


                                           -5-
J-A21042-21



1925(a)(2)(i) and (b). This Court sua sponte consolidated Mother’s appeals

on June 9, 2021.12,    13


       When counsel files an Anders brief, this Court may not review the

merits of the appeal without first addressing counsel’s request to withdraw.

Commonwealth v. Washington, 63 A.3d 797, 800 (Pa.Super. 2013); see

also Commonwealth v. Rojas, 874 A.2d 638, 639 (Pa.Super. 2005)

(stating, “When faced with a purported Anders brief, this Court may not

review the merits of the underlying issues without first passing on the request

to withdraw[]”) (citation omitted). In In re V.E., 611 A.2d 1267 (Pa.Super.

1992), this Court extended the Anders principles to appeals involving the

termination of parental rights. Id. at 1275.

       Counsel appointed to represent an indigent parent on appeal from a

decree involuntarily terminating parental rights may therefore petition this

Court for leave to withdraw representation and submit an Anders brief. In

re S.M.B., 856 A.2d 1235, 1237 (Pa.Super. 2004). In Commonwealth v.

Santiago, 602 Pa. 159, 978 A.2d 349 (2009), our Supreme Court explained,

“the major thrust of Anders . . . is to assure that counsel undertakes a careful

____________________________________________


12Mother filed an application for consolidation on June 8, 2021, which this
Court denied as moot on June 14, 2021, given its prior order as to
consolidation. Per Curiam Order, 6/14/21.

13 After remanding this matter on July 15, 2021 for a determination as to
whether counsel for Mother abandoned her due to failure to file a brief, on
July 20, 2021, this Court vacated said order after counsel’s late filing of a
brief. Per Curiam order, 7/20/21.


                                           -6-
J-A21042-21



assessment of any available claim that an indigent appellant might have.” Id.

at 174, 358. The Court stated that this “is achieved by requiring counsel to

conduct an exhaustive examination of the record and by also placing the

responsibility on the reviewing court to make an independent determination

of the merits of the appeal.” Id.

      To withdraw, counsel must:

      1) petition the court for leave to withdraw stating that, after
      making a conscientious examination of the record, counsel has
      determined that the appeal would be frivolous; 2) furnish a copy
      of the [Anders] brief to the [appellant]; and 3) advise the
      [appellant] that he or she has the right to retain private counsel
      or raise additional arguments that the [appellant] deems worthy
      of the court’s attention.

Commonwealth v. Cartrette, 83 A.3d 1030, 1032 (Pa.Super. 2013) (en

banc) (citing Commonwealth v. Lilley, 978 A.2d 995, 997 (Pa.Super.

2009)); see also Commonwealth v. Orellana, 86 A.3d 877, 880 (Pa.Super.

2014); Commonwealth v. Millisock, 873 A.2d 748, 751 (Pa.Super. 2005).

Counsel must “attach to their petition to withdraw a copy of the letter sent to

their client advising him or her of their rights.” Millisock, 873 A.2d at 752.

      We further review Counsel’s Anders brief for compliance with the

requirements set forth in Santiago, supra.

             [W]e hold that in the Anders brief that accompanies court-
      appointed counsel’s petition to withdraw, counsel must: (1)
      provide a summary of the procedural history and facts, with
      citations to the record; (2) refer to anything in the record that
      counsel believes arguably supports the appeal; (3) set forth
      counsel’s conclusion that the appeal is frivolous; and (4) state
      counsel’s reasons for concluding that the appeal is frivolous.
      Counsel should articulate the relevant facts of record, controlling

                                     -7-
J-A21042-21


      case law, and/or statutes on point that have led to the conclusion
      that the appeal is frivolous.

978 A.2d at 361. “Once counsel has satisfied the above requirements, it is

then this Court’s duty to conduct its own review of the trial court’s proceedings

and render an independent judgment as to whether the appeal is, in fact,

wholly frivolous.”    Commonwealth v. Goodwin, 928 A.2d 287, 291

(Pa.Super. 2007) (en banc) (quoting Commonwealth v. Wright, 846 A.2d

730, 736 (Pa.Super. 2004)).

      Counsel has satisfied the first requirement of Anders by filing a petition

to withdraw. Counsel asserts that he has made a conscientious review of the

record and determined the appeal would be frivolous. Likewise, Counsel has

satisfied the second requirement by filing an Anders brief that complies with

the requirements set forth in Santiago, supra.        With respect to the third

requirement, Counsel attached to his petition a copy of a letter advising

Appellant of his rights pursuant to Millisock, supra. Hence, we conclude that

Counsel has complied with the procedural Anders requirements and proceed

to a review of the merits.

      Counsel’s Anders brief raises the following issue for our review:

“Whether the trial court committed reversible error when it changed the goal

to adoption and involuntarily terminated [M]other’s parental rights under 23

[Pa.C.S.A. § 2511(a)(1), (2), (5), (8), and (b)] where such determinations

were not supported by clear and convincing evidence?” Anders Brief at 6.

      In matters involving involuntary termination of parental rights, our

standard of review is as follows:

                                      -8-
J-A21042-21


      The standard of review in termination of parental rights cases
      requires appellate courts “to accept the findings of fact and
      credibility determinations of the trial court if they are supported
      by the record.” In re Adoption of S.P., [616 Pa. 309, 325, 47
      A.3d 817, 826 (2012)]. “If the factual findings are supported,
      appellate courts review to determine if the trial court made an
      error of law or abused its discretion.” Id. “[A] decision may be
      reversed for an abuse of discretion only upon demonstration of
      manifest unreasonableness, partiality, prejudice, bias, or ill-will.”
      Id. The trial court’s decision, however, should not be reversed
      merely because the record would support a different result. Id.
      at 827. We have previously emphasized our deference to trial
      courts that often have first-hand observations of the parties
      spanning multiple hearings. See In re R.J.T., [608 Pa. 9, 26-27,
      9 A.3d 1179, 1190 (2010)].

In re T.S.M., 620 Pa. 602, 628, 71 A.3d 251, 267 (2013). “The trial court is

free to believe all, part, or none of the evidence presented and is likewise free

to make all credibility determinations and resolve conflicts in the evidence.”

In re M.G. & J.G., 855 A.2d 68, 73-74 (Pa.Super. 2004) (citation omitted).

“[I]f competent evidence supports the trial court’s findings, we will affirm even

if the record could also support the opposite result.”      In re Adoption of

T.B.B., 835 A.2d 387, 394 (Pa.Super. 2003) (citation omitted).

      The termination of parental rights is governed by Section 2511 of the

Adoption Act, 23 Pa.C.S.A. §§ 2101-2938, and requires a bifurcated analysis

of the grounds for termination followed by the needs and welfare of the child.

      Our case law has made clear that under Section 2511, the court
      must engage in a bifurcated process prior to terminating parental
      rights. Initially, the focus is on the conduct of the parent. The
      party seeking termination must prove by clear and convincing
      evidence that the parent’s conduct satisfies the statutory grounds
      for termination delineated in Section 2511(a). Only if the court
      determines that the parent’s conduct warrants termination of his
      or her parental rights does the court engage in the second part of
      the analysis pursuant to Section 2511(b): determination of the

                                      -9-
J-A21042-21


      needs and welfare of the child under the standard of best interests
      of the child. One major aspect of the needs and welfare analysis
      concerns the nature and status of the emotional bond between
      parent and child, with close attention paid to the effect on the child
      of permanently severing any such bond.

In re L.M., 923 A.2d 505, 511 (Pa.Super. 2007) (citations omitted).

       We have defined clear and convincing evidence as that which is so

“clear, direct, weighty and convincing as to enable the trier of fact to come to

a clear conviction, without hesitance, of the truth of the precise facts in issue.”

In re C.S., 761 A.2d 1197, 1201 (Pa.Super. 2000) (en banc) (quoting Matter

of Adoption of Charles E.D.M., II, 550 Pa. 595, 601, 708 A.2d 88, 91

(1998)).

      In the case sub judice, the trial court terminated Mother’s parental rights

pursuant to 23 Pa.C.S.A. § 2511(a)(1), (2), (5), (8), and (b). We have long

held that, in order to affirm a termination of parental rights, we need only

agree with the trial court as to any one subsection of Section 2511(a), as well

as Section 2511(b). See In re B.L.W., 843 A.2d at 384. Here, we analyze

the court’s termination decree pursuant to Section 2511(a)(2) and (b), which

provide as follows:

           (a) General rule.--The rights of a parent in regard to a
           child may be terminated after a petition filed on any of the
           following grounds:

                                       ...

              (2) The repeated and continued incapacity, abuse,
              neglect or refusal of the parent has caused the child
              to be without essential parental care, control or
              subsistence necessary for his physical or mental well-
              being and the conditions and causes of the incapacity,


                                      - 10 -
J-A21042-21


           abuse, neglect or refusal cannot or will not be
           remedied by the parent.

                                      ...

        (b) Other considerations.--The court in terminating the
        rights of a parent shall give primary consideration to the
        developmental, physical and emotional needs and welfare
        of the child. The rights of a parent shall not be terminated
        solely on the basis of environmental factors such as
        inadequate housing, furnishings, income, clothing and
        medical care if found to be beyond the control of the parent.
        With respect to any petition filed pursuant to subsection
        (a)(1), (6) or (8), the court shall not consider any efforts by
        the parent to remedy the conditions described therein which
        are first initiated subsequent to the giving of notice of the
        filing of the petition.

23 Pa.C.S.A. § 2511(a)(2), and (b).

     With regard to termination of parental rights pursuant to Section

2511(a)(2), we have indicated:

     In order to terminate parental rights pursuant to 23 Pa.C.S.A. §
     2511(a)(2), the following three elements must be met: (1)
     repeated and continued incapacity, abuse, neglect or refusal; (2)
     such incapacity, abuse, neglect or refusal has caused the child to
     be without essential parental care, control or subsistence
     necessary for his physical or mental well-being; and (3) the
     causes of the incapacity, abuse, neglect or refusal cannot or will
     not be remedied.

In re Adoption of M.E.P., 825 A.2d 1266, 1272 (Pa.Super. 2003) (citation

omitted). “The grounds for termination due to parental incapacity that cannot

be remedied are not limited to affirmative misconduct. To the contrary, those

grounds may include acts of refusal as well as incapacity to perform parental

duties.” In re S.C., 247 A.3d 1097, 1104 (Pa.Super. 2021) (quoting In re

Adoption of C.D.R., 111 A.3d 1212, 1216 (Pa.Super. 2015) (internal citation



                                    - 11 -
J-A21042-21



omitted)). “Parents are required to make diligent efforts towards the

reasonably prompt assumption of full parental responsibilities.” Matter of

Adoption of M.A.B., 166 A.3d 434, 443 (Pa.Super. 2017) (quoting In re

N.A.M., 33 A.3d 95, 100 (Pa.Super. 2011)).       As such, “A parent’s vow to

cooperate, after a long period of uncooperativeness regarding the necessity

or availability of services, may properly be rejected as untimely or

disingenuous.”   In re S.C., supra at 1105 (quoting In re Z.P., 994 A.2d

1108, 1118 (Pa.Super. 2010)).

      Instantly, in finding grounds for termination of Mother’s parental rights

pursuant to subsection (a)(2), the trial court reasoned:

      Child has been involved with DHS since she was abandoned with
      Paternal Great-Cousin in December 2016. While Mother was
      reunified with Child in December 2017, Child was removed from
      Mother’s care again after she abandoned the Child with Paternal
      Great-Cousin a second time.

      Mother’s SCP [(“Single Case Plan”)] objectives throughout the life
      of the case were to: comply with a BHS [(“Behavioral Health
      Services”)] assessment; engage in mental health treatment and
      therapy through JJPI [(“Joseph J. Peters Institute”)]; make her
      whereabouts known and avail herself to CUA; engage with ARC
      [(“Achieving Reunification Center”)] for housing, employment,
      and parenting programming; obtain, keep, and provide proof of
      employment; attend CEU [(“Clinical Evaluation Unit”)] for
      assessment, screening, and monitoring; and attend visitation with
      Child. Mother was aware of her objectives, as the CUA Case
      Manager provided the information orally, through mail, and
      electronically through a PDF. Mother also testified to speaking
      with CUA in February 2020. Even after [] Child came into DHS
      care a second time, Mother’s objectives remained substantially the
      same throughout the life of the case. The CUA Case Manager
      testified that he had no knowledge of Mother completing a single
      objective.



                                    - 12 -
J-A21042-21


     Mother did not attend a BHS assessment. Since Child came into
     care a second time, the CUA Case Manager testified that Mother
     did not engage in any mental health treatment or therapy. Mother
     testified that she had engaged in treatment at JJPI and
     successfully completed her mental health objective there[] but did
     not provide a certificate of completion or other documentation to
     CUA. Mother claimed that she provided CUA with documentation
     of her weekly visits; however, CUA testified to having no
     knowledge of any objectives complet[ed].

     Mother also did not avail for a CEU assessment, nor did she
     engage in any other drug or alcohol program. Mother testified to
     completing drug and alcohol treatment at Interim. Interim was a
     mother/baby program that offered a dual diagnosis treatment to
     Mother. Mother left the mother/baby program early against
     medical advice and her whereabouts became unknown, and so
     treatment at Interim was never successfully completed. Mother
     was discharged from her Interim dual diagnosis program. Mother
     was also recommended for an outpatient dual diagnosis program.
     Mother admitted that she never followed through with any
     outpatient dual diagnosis program, either in Philadelphia or
     California. Mother did not provide a certificate of completion from
     Interim to CUA.

     Mother had referrals to ARC for parenting, employment, and
     housing programming, but Mother did not complete any of these
     objectives through ARC nor an alternative program while in
     California. The CUA Case Manager had no records of Mother
     engaging with these objectives at all. Since [] Child has come
     back into care a second time, Mother has not completed any of
     her SCP objectives. Mother testified to completing a sixteen-week
     parenting class and an additional six-week class, prior to [] Child
     being reunified with her the first time. Mother did not provide
     documentation to support this assertion after [] Child came back
     into care a second time.

     The CUA Case Manager spoke with Mother three days prior to the
     February 2021 hearing and testified that she was not employed at
     that time. Mother testified that she was working at a Cheesecake
     Factory in Santa Monica, California, then later testified that she
     was working at a bakery in a Philadelphia-area Acme. Mother
     provided no documentation to support either employment.

     Mother also did not engage in visitation. Mother had not seen her
     children since May 2019 and had made no outreach to CUA to


                                   - 13 -
J-A21042-21


     request or schedule visitation. Mother was offered virtual visits
     when the COVID-19 pandemic began, but she did not avail herself
     for virtual visits either. Mother never graduated past supervised
     visitation. Along with failure to engage with visitation, Mother did
     not make any other outreach attempts like sending letters or gifts
     to Child. The CUA Case Manager described Mother as “chronically
     absent from the children’s lives” and stated that “[Child] basically
     doesn’t know who she is.” [] Child’s foster parent confirmed that
     the last time she heard from Mother was in 2019.

     The CUA Case Manager also testified that it was impossible for him
     to know if Mother had stable housing, as Mother had moved to
     California in February 2020. Mother did not indicate to the CUA
     Case Manager why she had moved to California. Mother also did
     not indicate to CUA that she was attempting to complete any of
     her objectives in California.

     Since Child’s re-commitment to DHS, Mother has been minimally
     compliant with her SCP objectives.          Mother has failed to
     successfully complete any of her SCP objectives[.] The conditions
     and causes of Mother’s incapacity cannot or will not be remedied
     by Mother. Child was adjudicated dependent on January 4, 2017.
     Child was reunified with Mother on December 20, 2017. Child was
     later re-committed to DHS after abandonment on March 6, 2019,
     retroactive to January 3, 2019. Mother was reunified for Child for
     approximately one year[] and abandoned Child again with
     Paternal Great-Cousin after approximately eleven months of
     reunification. Mother was inconsistent in her attendance at court
     hearings and is aware of her SCP objectives. Mother had ample
     opportunity to put herself in a position to adequately parent and
     care for Child, but her repeated and continued incapacity has not
     been mitigated. Mother has abandoned Child multiple times and
     has displayed an inability or unwillingness to remedy the causes
     of her incapacity. Mother is unable to meet Child’s basic needs.
     The testimony of the CUA Case Manager was credible. Mother has
     demonstrated an unwillingness to acknowledge or remedy the
     causes of her incapacity to parent in order to provide Child with
     the essential parental care, control, or subsistence necessary for
     her physical and mental well-being. Termination under [23
     Pa.C.S.A. § 2511(a)(2)] was proper.

T.C.O., 5/14/21, at 18-21 (citations to record omitted).




                                    - 14 -
J-A21042-21



       A review of the record supports the trial court’s finding of grounds for

termination under Section 2511(a)(2). The record reveals that Mother failed

to complete her goals aimed at reunification. N.T., 2/11/21, at 19-24. CUA

case manager Joseph Sargent testified that he and Mother spoke regarding

her objectives, which were as reflected above by the trial court, and that

Mother was aware of same. Id. at 18-19 (“Mother reached out to our CUA in

late March early April of 2020. . . . I informed Mom of her objectives and who

I was to the case. I also made sure Mom gave me an updated address[ a]nd

we mailed out her single case plan to her via the address that we got. I also,

being proactive, I also sent her a copy of the single case plan via text

message[ b]ecause she was able to receive a PDF through a text message.”).14

       Mr. Sargent confirmed that Mother’s objectives remained substantially

the same throughout the case and that he had no knowledge of her completion




____________________________________________


14Contrary to Mother’s representation, when asked if he was in contact with
Mother consistently since assigned to the case in 2020, Mr. Sargent
responded, “Not consistently, no.” N.T., 4/1/21, at 32, 37-38, 49. He
reported numerous attempts to contact Mother via mail, as well as telephone.
N.T., 4/1/21, at 50-51. While Mother denied receipt of correspondence from
him, Mr. Sargent indicated that correspondence forwarded via regular mail
was not received back or returned with a notation of return to sender. Id. at
20-21, 29, 37, 50. Mr. Sargent further testified that, regardless of any
suggestion to the contrary, he was never nonresponsive to any outreach from
Mother. Id. at 19, 51.


                                          - 15 -
J-A21042-21



of any of her objectives.15,      16   Id. at 19.   When asked as to a resulting

opposition to reunification, Mr. Sargent explained, “Mom has been consistently

absent during this case. She always shows up around [c]ourt time. She hasn’t

followed any of her objectives. She hasn’t done any of her objectives.” Id.

at 24. Notably, Mr. Sargent further expressed concerns regarding drugs and

alcohol and mental health due to Mother’s lack of compliance. Id. at 22.

       As such, we discern no abuse of discretion. Upon review, the record

substantiates the conclusion that Mother’s repeated and continued incapacity,

abuse, neglect, or refusal has caused Child to be without essential parental

control or subsistence necessary for her physical and mental well-being. See

In re Adoption of M.E.P., 825 A.2d at 1272. Moreover, Mother cannot or

will not remedy this situation. See id. We are mindful of our standard of

review set forth above, and reiterated in S.P., and, most recently, in In re

S.K.L.R., ___ Pa.___, 256 A.3d 1108, 1127, 1129 (2021), and that we must

not substitute our judgment for that of the orphans’ court. As we discern no

abuse of discretion, we do not disturb the trial court’s findings.



____________________________________________


15Mother claimed completion of her objectives prior to moving to California in
February 2020 with documentation provided to CUA, the court, and/or her
counsel. N.T., 4/1/21, at 26, 30-32, 38-41. Although she indicated attempts
to secure such documentation upon her return to Philadelphia, she noted
many of the facilities were currently closed to the public. Id. at 32.

16In response to inquiry from the guardian ad litem, Mr. Sargent stated that
Mother did not indicate attempt to complete any of her objectives while in
California. N.T., 2/11/21, at 35.

                                          - 16 -
J-A21042-21



      As this Court has stated, “[A] child’s life cannot be held in abeyance

while a parent attempts to attain the maturity necessary to assume parenting

responsibilities. The court cannot and will not subordinate indefinitely a child’s

need for permanence and stability to a parent’s claims of progress and hope

for the future.” In re Adoption of R.J.S., 901 A.2d 502, 513 (Pa.Super.

2006).

      We next determine whether termination was proper under Section

2511(b). As to Section 2511(b), our Supreme Court has stated as follows:

      [I]f the grounds for termination under subsection (a) are met, a
      court “shall give primary consideration to the developmental,
      physical and emotional needs and welfare of the child.” 23 Pa.C.S.
      § 2511(b). The emotional needs and welfare of the child have
      been properly interpreted to include “[i]ntangibles such as love,
      comfort, security, and stability.” In re K.M., 53 A.3d 781, 791
      (Pa.Super. 2012). In In re E.M. [a/k/a E.W.C. & L.M. a/k/a
      L.C., Jr.], [533 Pa. 115, 123, 620 A.2d 481, 485 (1993)], this
      Court held that the determination of the child’s “needs and
      welfare” requires consideration of the emotional bonds between
      the parent and child. The “utmost attention” should be paid to
      discerning the effect on the child of permanently severing the
      parental bond. In re K.M., 53 A.3d at 791. However, as
      discussed below, evaluation of a child’s bonds is not always an
      easy task.

In re T.S.M., 620 Pa. at 628, 71 A.3d at 267. “In cases where there is no

evidence of any bond between the parent and child, it is reasonable to infer

that no bond exists. The extent of any bond analysis, therefore, necessarily

depends on the circumstances of the particular case.” In re K.Z.S., 946 A.2d

753, 762-63 (Pa.Super. 2008) (citation omitted).




                                     - 17 -
J-A21042-21



        When evaluating a parental bond, “[T]he court is not required to use

expert testimony. Social workers and caseworkers can offer evaluations as

well.    Additionally, Section 2511(b) does not require a formal bonding

evaluation.” In re Z.P., 994 A.2d at 1121 (internal citations omitted).

        Moreover,

        While a parent’s emotional bond with his or her child is a major
        aspect of the Section 2511(b) best-interest analysis, it is
        nonetheless only one of many factors to be considered by the
        court when determining what is in the best interest of the child.

              [I]n addition to a bond examination, the trial court can
              equally emphasize the safety needs of the child, and
              should also consider the intangibles, such as the love,
              comfort, security, and stability the child might have
              with the foster parent. . . .

In re Adoption of C.D.R., 111 A.3d at 1219 (quoting In re N.A.M., 33 A.3d

95, 103 (Pa.Super. 2011)) (quotation marks and citations omitted).

        In determining that termination of Mother’s parental rights favors Child’s

needs and welfare under Section 2511(b), the trial court stated:

        Mother has been, at most, minimally compliant with visitation
        since Child’s re-commitment to DHS in January 2019. Mother
        never graduated beyond supervised visitation with Child. Mother
        has not seen Child since May 2019, nor has she made any
        outreach to CUA to request or schedule visitation since then.
        Mother[’s] visits had been decreased to monthly due to
        noncompliance and not visiting with Child. Mother was offered
        virtual visits when the COVID-19 pandemic began, but she did not
        avail herself for any virtual visits. Mother claimed she had
        unsupervised contact with Child against court order, but the
        Child’s foster parent, Paternal Great-Cousin, testified that this
        never occurred. The foster parent last heard from Mother in 2019.
        Along with failure to engage with visitation, Mother did not make
        any other outreach attempts like sending letters or gifts to Child.
        The CUA Case Manager described Mother as “chronically absent


                                       - 18 -
J-A21042-21


      from the children’s lives” and stated that “[Child] basically doesn't
      know who she is.” Child looks to Paternal Great-Cousin to have
      her needs met and for comfort. Child is “very very much attached”
      to Paternal Great-Cousin, refers to Paternal Great-Cousin as
      “mommy” and identified Paternal Great-Cousin as her mother to
      a social worker. When asked where she wanted her forever home
      to be, Child stated she “wanted to be with her mommy” and
      pointed to Paternal Great-Cousin. The social worker testified that
      due to Child’s age of five years old and Mother not visiting with
      Child since May 2019, Child does not have a concept of who her
      birth mother is and only refers to Paternal Great-Cousin as a
      parental figure. The CUA Case Manager testified that Child does
      not have a relationship with Mother. When he showed Child a
      picture of Mother, Child did not know who Mother was and did not
      recognize her image. The CUA Case Manager testified that Child
      and Paternal Great-Cousin have a parent-child bond. He further
      testified that no irreparable harm would be done by terminating
      Mother’s parental rights because Child is not aware of who her
      biological mother is and knows only Paternal Great-Cousin as her
      parent. The trial court found there is no parental bond between
      Mother and Child. Child has been in care for forty-months total,
      with twenty-eight months in continuous care since her second
      abandonment by Mother. Because there is no apparent or
      beneficial bond to preserve, it is in Child’s best interest to
      terminate Mother’s parental rights and so be freed for adoption.
      Due to Mother’s noncompliance and lack of participation in
      supervised visits, Mother has not created a parental bond with
      Child. The record establishes by clear and convincing evidence
      that termination would not sever an existing and beneficial
      relationship between Mother and Child. . . . The trial court’s
      termination of Mother’s parental rights to Child under [23
      Pa.C.S.A. § 2511(b)] was proper and there was no error of law.

T.C.O., 5/14/21, at 26-28 (citations to record omitted).

      As to Section 2511(b), upon review, we likewise discern no abuse of

discretion.   The record supports the finding that Child’s developmental,

physical and emotional needs and welfare favor termination of parental rights

pursuant to Section 2511(b). See T.S.M., 620 Pa. at 628, 71 A.3d at 267.




                                     - 19 -
J-A21042-21



       CUA case worker Joseph Sargent testified that Child had not had any

contact with Mother since May 2019.17 N.T., 2/11/21, at 24. He therefore

indicated that Child does not have a relationship with Mother, stating that “she

basically doesn’t know who she is.”18 Id. at 25. Instead, Mr. Sargent reported

that Child shares a parent-child bond with her foster mother, who takes care

of her daily needs. Id. at 26-27. He observed, “[They] have a parent[-]child

bond. They are close. That’s who she looks up to for everything.” Id. at 26.

This was confirmed by social worker, Roya Paller, who observed, “[Child] is

very very attached to her foster mother.” N.T., 4/1/21, at 53; see also Ms.

Dooley Legal Counsel Report 1, at 2 (“[Child] displays both verbal and

nonverbal signs of attachment and bonding with [her foster mother].”).

       In support thereof, Ms. Paller indicated that Child identified her foster

mother, whom she called “Mommy,” as her mother. Id.; see also Ms. Dooley

Legal Counsel Report 1, at 2. Ms. Paller likewise testified that Child recognized


____________________________________________


17 While Mother testified that she in fact saw Child subsequent to this through
private arrangement with Child’s foster mother, Child’s foster mother disputed
this claim. N.T., 4/1/21, at 28, 33-34, 43, 46-48. Mother, however,
acknowledged that she had not seen Child since she moved to California in
February 2020. Id. at 27-29.

Notably, when asked as to requests for visitation, Mother testified that she
contacted Mr. Sargent to see what was necessary to regain custody, as well
as attempts to contact her attorney. Id. at 27-29, 32. Mr. Sargent stated
that Mother never made outreach as to visitation. Id. at 51.

18Mr. Sargent described showing Child a photograph of Mother and Child not
knowing who was depicted in the photograph. N.T., 2/11/21, at 25-26.


                                          - 20 -
J-A21042-21



her current home, where she was happy, as home, and indicated that Child

wanted to remain with her foster mother. Id. at 56; see also Ms. Dooley

Legal Counsel Report 1, at 2 (“She expressed her desire to remain with [her

foster mother] and make this her forever home.”).            As such, Mr. Sargent

opined that termination of Mother’s parental rights would not result in

irreparable harm to Child. He further indicated that his belief that it would be

in Child’s best interests to be freed for adoption. N.T., 2/11/21, at 27. Mr.

Sargent explained:

            As I previously stated, [Child] does not know. She does not
      know her biological [m]other. She looks at [her foster mother]
      for everything.

           They’re close. Like this is who she wakes up to, you know,
      every single day. And[,] so[,] terminating wouldn’t cause any
      harm because it’s almost like she’s not aware of who her bi -- you
      know, her biological person -- her biological [m]other is.

Id. at 27-28.

      While Mother may profess to love Child, a parent’s own feelings of love

and affection for a child, alone, will not preclude termination of parental rights.

In re Z.P., 994 A.2d at 1121. At the time of the conclusion of the hearings,

Child had most recently been in placement for over two years and is entitled

to permanency and stability. As we stated, a child’s life “simply cannot be put

on hold in the hope that [a parent] will summon the ability to handle the

responsibilities of parenting.”      Id. at 1125.       Rather, “a parent’s basic

constitutional right to the custody and rearing of his child is converted, upon

the failure to fulfill his or her parental duties, to the child’s right to have proper



                                       - 21 -
J-A21042-21



parenting and fulfillment of his or her potential in a permanent, healthy, safe

environment.” In re B., N.M., 856 A.2d 847, 856 (Pa.Super. 2004) (citation

omitted).

       Based on the foregoing independent analysis of the trial court’s

termination of Mother’s parental rights, we agree with counsel for Mother that

the appeal from the decree terminating Mother’s parental rights is wholly

frivolous.19

       Next, we turn to the question of whether the trial court appropriately

changed the permanency goal to adoption. In so doing, our standard of review

is the same abuse of discretion standard as noted above.          See In the

Interest of L.Z., 631 Pa. 343, 360, 111 A.3d 1164, 1174 (2015) (citing In

re R.J.T., 608 Pa., 26-27, 9 A.3d at 1190)), for the proposition that the abuse

of discretion standard applies in a dependency matter; see also In re S.B.,

943 A.2d 973, 977 (Pa.Super. 2008) (“In cases involving a court’s order

changing the placement goal from “return home” to adoption, our standard of

review is abuse of discretion.”)

             Pursuant to [42 Pa.C.S.A.] § 6351(f) of the Juvenile Act,
       when considering a petition for a goal change for a dependent
       child, the juvenile court is to consider, inter alia: (1) the
       continuing necessity for and appropriateness of the placement;
       (2) the extent of compliance with the family service plan; (3) the
       extent of progress made towards alleviating the circumstances
       which    necessitated    the  original   placement;     (4)    the
____________________________________________


19Further, we note that our independent review of the record did not reveal
any additional, non-frivolous issues overlooked by counsel.            See
Commonwealth v. Flowers, 113 A.3d 1246, 1250 (Pa.Super. 2015) (citing
Commonwealth v. Goodwin, 928 A.2d 287 (Pa.Super. 2007) (en banc)).

                                          - 22 -
J-A21042-21


      appropriateness and feasibility of the current placement goal for
      the children; (5) a likely date by which the goal for the child might
      be achieved; (6) the child’s safety; and (7) whether the child has
      been in placement for at least fifteen of the last twenty-two
      months. The best interests of the child, and not the interests of
      the parent, must guide the trial court. As this Court has held, a
      child’s life simply cannot be put on hold in the hope that the parent
      will summon the ability to handle the responsibilities of parenting.

In re A.B., 19 A.3d 1084, 1088-89 (Pa.Super. 2011) (citations and quotation

marks omitted).

      Additionally, § 6351(f.1) requires the trial court to make a determination

regarding the child’s placement goal:

         (f.1) Additional determination.—Based upon the
         determinations made under subsection (f) and all relevant
         evidence presented at the hearing, the court shall determine
         one of the following:

            ....


            (2) If and when the child will be placed for adoption, and
            the county agency will file for termination of parental
            rights in cases where return to the child’s parent,
            guardian or custodian is not best suited to the safety,
            protection and physical, mental and moral welfare of the
            child.

42 Pa.C.S.A. § 6351(f.1).

      Given our disposition concerning termination, discussed supra, we

would conclude that Mother’s appeal from the goal change order is moot. See

In the Interest of D.R.-W., 227 A.3d 905, 917 (Pa.Super. 2020) (citing In

re D.A., 801 A.2d 614, 616 (Pa.Super. 2002)) (“[E]ven if Father had not

waived his goal change claim, it would be moot in light of our decision to affirm

the court’s termination decrees.”).


                                      - 23 -
J-A21042-21



      Nevertheless, even if not moot, upon independent analysis, Mother’s

claim as to the goal change would likewise be frivolous and without merit. For

the reasons we have already discussed throughout this memorandum, the

record confirms that changing Child’s goal to adoption is in her best interest.

See A.B., 19 A.3d at 1088-89.

      For the foregoing reasons, we affirm the decree and order of the trial

court, and grant Counsel’s petition to withdraw.

      Decree affirmed. Order affirmed. Petition to withdraw granted.




Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 11/19/2021




                                    - 24 -